Citation Nr: 1134539	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for chronic cervical strain with degenerative disc disease.

2.  Entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with multilevel degenerative disc disease. 

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to May 1956 and from February 1957 to February 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) which continued a 20 percent rating for chronic cervical strain with degenerative disc disease, a 20 percent for chronic lumbosacral strain with multilevel degenerative disc disease, and a 0 percent (non-compensable) rating for bilateral hearing loss.  

The Veteran was scheduled for a March 2011 Travel Board hearing.  In March 2011 correspondence, the Veteran indicated that he was not able to attend this hearing due to health reasons, but hoped to reschedule.  The Veteran was rescheduled for a July 2011 Travel Board hearing.  In a July 2011 correspondence to his representative, the Veteran indicated that he would be cancelling the hearing scheduled for July 2011.  The Veteran's hearing request has accordingly been withdrawn.

The issues of entitlement to an increased evaluation in excess of 20 percent for chronic cervical strain with degenerative disc disease and entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with multilevel degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA audiometric testing performed in April 2008 revealed Level II hearing loss in the right ear and Level I hearing loss in the left ear.

2.  VA audiometric testing performed in June 2010 revealed Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA has met its duty to notify and assist the Veteran in this case.  In February 2008 and November 2008 letters, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  VCAA notice letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA audiological examinations in April 2008 and June 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2010).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.

On an April 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
50
70
LEFT
25
25
50
70

The puretone threshold average was recorded as 45 decibels in the right ear and 43 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  The data was found to be consistent with sensorineural impairment bilaterally.  

On a June 2010 VA audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
75
LEFT
25
30
55
75

The puretone threshold average was recorded as 50 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 86 percent in the left ear.  

The April 2008 VA audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (45 decibel puretone threshold average, and 90 percent speech discrimination), and a numeric designation of I for the left ear (43 decibel puretone threshold average, and 94 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.


The June 2010 VA audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (50 decibel puretone threshold average, and 86 percent speech discrimination), and a numeric designation of II for the left ear (46 decibel puretone threshold average, and 86 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, also produce a 0 percent evaluation for hearing impairment.

Accordingly, the Board finds that the Veteran is not entitled to a higher initial evaluation for bilateral hearing loss. 

The Board notes that puretone thresholds reported on the April 2008 and June 2010  VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

The Veteran contends that his hearing loss is more severe than the current noncompensable evaluation indicates.  The Veteran is competent to describe his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann, 3 Vet. App. 345, 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.  The Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities, has not necessitated frequent periods of hospitalization, and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a higher evaluation for the Veteran's service-connected hearing loss.  The appeal is accordingly denied.  
In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).

The Veteran was afforded VA examinations in April 2008 and in June 2010 to address his chronic cervical strain with degenerative disc disease and chronic lumbosacral strain with multilevel degenerative disc disease.  Although range of motion testing was completed at the time of these examinations; the VA examiners did not address the rating criteria for intervertebral disc syndrome based on incapacitating episodes.  The Board notes that neurological testing has been completed; however, given the Veteran's complaints of radicular pain in the upper extremities and his diagnosis of cervical radiculitis shown in private treatment records, the Board finds that an additional neurological examination would be helpful.  In light of the foregoing, the Board finds that a remand for an updated VA examination is required to address all potentially applicable rating criteria for the Veteran's service-connected spine disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination and VA neurological examination to address his service-connected cervical spine and lumbar spine disabilities.  The VA examiner should specifically address the formula for rating intervertebral disc syndrome based on incapacitating episodes as well as any neurological manifestations of his cervical and lumbar spine disabilities.  The claims folder must be made available to the examiner for review.  All indicated tests should be performed and the findings reported in detail.

(a) Range of motion testing should be completed, and the VA examiner should identify the presence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) The examiner should indicate whether the Veteran has incapacitating episodes associated with service-connected back disability.  The examiner should describe the frequency and duration of any such incapacitating episodes.

An incapacitating episode is defined as period of acute signs and symptoms due to intervertebral disc syndrome that requires physician-prescribed bed rest and treatment by a physician.

(c) In assessing the presence of any neurological impairment and the severity of such, the VA examiner should note that the record reflects complaints of radicular pain in the upper extremities, and private treatment records reflect a diagnosis of cervical radiculitis. 

(d) The examiner should also discuss the impact of the Veteran's service-connected cervical and lumbar spine disabilities on his occupational and daily activities.

2.  The RO should review the examination report to ensure that it is in complete compliance with this remand.  If it is deficient in any manner, implement corrective procedures at once.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


